Citation Nr: 1020062	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-33 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits calculated in the amount of $19,273.16, 
to include the question of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the Committee on 
Waivers and Compromises (Committee), in St. Paul, Minnesota, 
that denied the Veteran's request for a waiver of the 
recovery of an overpayment in the calculated amount of 
$19,273.16.  The Veteran has disagreed with the validity of 
the debt and he has also requested a waiver of the recovery 
of the overpayment. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  

By a letter dated in November 2007, the RO in Portland, 
Oregon, notified the Veteran that it proposed to decrease his 
VA disability compensation retroactively, effective August 
12, 2007, the 61st day of his incarceration.  In December 
2007, the Veteran's wife filed a claim for an apportionment 
of his benefits during his incarceration.  In June 2008, the 
Veteran also requested an apportionment of his benefits on 
behalf of his wife.  

In March 2008, the RO effectuated a reduction of the 
Veteran's VA compensation from 100 percent to 10 percent, 
based on a determination that the Veteran was incarcerated 
for a felony on June 12, 2007.  See 38 C.F.R. § 3.665.  The 
reduction was made effective on August 27, 2007, thus 
creating the overpayment which is currently on appeal.  
Throughout this appeal, the Veteran and his representative 
have contended that the debt is not valid, or that the 
calculated amount of the debt is incorrect as it should be 
reduced by the amount apportioned to his wife.


In this regard, the Board notes that in a December 2008 
special apportionment decision, the RO granted an 
apportionment to the Veteran's wife, and by a letter to the 
Veteran dated in December 2008, informed him that the 
apportionment had been granted effective January 1, 2008.  In 
sum, a retroactive apportionment of the Veteran's VA 
compensation was granted after the Committee's August 2008 
decision and October 2008 statement of the case.  It thus 
appears that the amount of the debt owed by the Veteran 
should be recalculated.  See 38 C.F.R. § 3.665(e),(f).

Moreover, the Board notes that by an August 2009 letter to 
the Veteran's wife, the Portland RO appears to indicate that 
a new overpayment was created as a result of a December 2008 
retroactive payment made by the RO in connection with the 
apportionment award.  

The Board finds that the Veteran has challenged the validity 
of this debt, and has perfected an appeal as to the issue of 
entitlement to a waiver of recovery of the debt.

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  
Resolution of the creation issue should precede consideration 
of the waiver issue.

Because the Veteran challenged the proper creation of the 
debt, further appellate review by the Board with regard to 
the Veteran's waiver claim must be deferred pending 
readjudication of his challenge to the validity of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the Veteran's challenge to the lawfulness of 
the debt asserted against him or her"); VAOPGCPREC 6-98 (July 
24, 1998) (holding that when a veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).

The Veteran and his wife should also be given the opportunity 
to provide their current financial information via financial 
status reports.

Accordingly, the case is REMANDED for the following action:

1.  The RO should give the Veteran and his 
wife an opportunity to provide their 
current financial information via 
financial status reports.

2.  The matter of whether the creation of 
the debt at issue was proper should be 
reviewed, in light of the award of an 
apportionment to the Veteran's spouse and 
in light of the August 2009 letter which 
apparently refers to a new overpayment 
debt.  The Committee should create a 
detailed memorandum listing the 
calculations involved in the creation of 
the debt.  In the event that the 
overpayment is found to have been properly 
created, the Committee should again 
consider the Veteran's request for waiver, 
to include review of any evidence not 
previously considered.  

3.  If upon completion of the requested 
action, any issue on appeal remains 
denied, the Veteran (and his 
representative) should be provided with a 
supplemental statement of the case 
including the pertinent law and 
regulations pertaining to the creation 
issue.  Thereafter, the Veteran should be 
afforded a reasonable period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


